Citation Nr: 1725554	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-11 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether there was clear and unmistakable error in the December 2002 rating decision that granted service connection for posttraumatic stress disorder (PTSD) with an effective date of March 11, 2000.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veteran Services


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 





INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1970 to December 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The moving party has failed to clearly and specifically set forth any alleged errors of fact or law in the December 2002 rating decision, the legal or factual basis of such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The December 2002 rating decision that granted service connection for PTSD effective March 11, 2000, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis 

The Veteran alleges clear and unmistakable error in the December 2002 rating decision that granted service connection for PTSD with an effective date of March 11, 2000.  He essentially claims that an effective date prior to March 11, 2000, should have been assigned as he has been diagnosed with PTSD since at least 1994.Notably, the Veteran has been denied service connection due to the lack of a confirmed PTSD diagnosis.

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error, as provided in 38 C.F.R. § 3.105. See 38 C.F.R. § 3.104 (a).  If the evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105 (a).  A finding of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.   

A clear and unmistakable error is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).   

A determination of clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

An assertion of clear and unmistakable error is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527   (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on clear and unmistakable error has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran has not met this burden, for the following reasons.

The evidence shows that the Veteran was originally denied a claim for entitlement to service connection for nerves in January 1985.  His attempt to reopen his claim in June 1987 as a claim for entitlement to service connection for PTSD was denied in a September 1987 rating decision.  It was also denied in  a September 1993 rating decision.  A Hearing Officer's decision in November 1993, rating decisions in March 1994, October 1995 and December 1995, continued to deny the claim for entitlement to service connection for PTSD.  In May 1996, the Board also found against the claim for service connection for PTSD as there was more evidence of record that supported a lack of a PTSD diagnosis.  The Veteran appealed this decision to the United States Court of Veterans Appeals (now United States Court of Appeals for Veterans Claims) and the Court affirmed the Board's decision in December 1998, as well as denied his request for reconsideration in February 1999.

Given the aforementioned, CUE cannot be established based on these rating decisions, as they were subsumed by the Board's decision, which the Veteran did not appeal.  "When a determination of the [RO] is affirmed by the Board . . . , such determination is subsumed by the final appellate decision."  38 C.F.R. § 20.1104 (2016); see Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  Indeed, such is the same once the Court affirms a Board decision.  See 38 C.F.R. § 20.1404 (b).  In rating decisions in June 1999 and December 1999, the RO again denied the Veteran's request to reopen his claim for entitlement to service connection for PTSD.  

In resolving reasonable doubt in the Veteran's favor, however, the Veteran's claim for service connection for PTSD was granted in a December 2002 rating decision.  The RO assigned an effective date of March 11, 2000, based on the date of Dr. B's comprehensive psychiatric evaluation and diagnosis of PTSD, which was subsequently supported, in part, by VA examinations in April 2001 and January 2002.  The effective date was assigned based on the facts found.  See 38 C.F.R. § 3.400.  The Veteran was notified of the decision in December 2002.  He did not express disagreement with the effective date assigned.  Thus, the December 2002 decision became final.  

Although the Veteran now asserts that there is clear and unmistakable error in the December 2002 rating decision, which granted service connection for PTSD with an effective date of March 11, 2000, his claim cannot be sustained, where he has not demonstrated that either the correct facts as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  To that end, the Veteran argues that an effective date prior to March 11, 2000, should have been assigned for the grant of service connection for PTSD.  While he argues that he has been diagnosed with PTSD dating back to at least 1994 and that Dr. S submitted evidence of his diagnosis in February 1994, he has not explained how this rises to a level of CUE as it pertains to the December 2002 rating decision.  

Rather, the Veteran's assertions of clear and unmistakable error largely pertain to issues with other actions of the RO.  In his July 2012 motion for CUE, he claims CUE in his "appeals and NOD" from March 4, 1994 to March 11, 2000 which denied him service connection for PTSD based on a finding that there was no clear diagnosis of PTSD.  He cites to the March 4, 1994 rating decision, which found that although there was a diagnosis of PTSD, it did not meet the DSM III criteria.  In his motion, he also argues that there is CUE in the May 2006 Supplemental Statement of the Case which acknowledged evidence from Dr. S, but noted that such evidence had been previously discussed and was found to not be a confirmed diagnosis of PTSD.  He claims that there is CUE in these determinations because Dr. S confirmed in July 2005 that he used the DSM III criteria in his February 1994 diagnosis.  The Veteran argues that if the errors were corrected, he could have been granted an earlier effective date and that he could have started treatment earlier for his service connected PTSD. 

The Board acknowledges the Veteran's contentions, but again notes that the Veteran has not specifically alleged which facts were misinterpreted in the December 2002 rating decision and what laws were incorrectly applied in that decision.  To the extent that the Veteran argues that other rating actions/decisions of the RO, particularly the March 1994 rating decision, are erroneous, as stated previously, those rating decisions prior to May 1996 were subsumed by the Board's May 1996 decision, as well as the Court's subsequent decision to affirm the Board's decision.  See 38 C.F.R. § 20.1400 (b).  Given such, it would be ultra vires for the Board to address these ratings and no basis for an effective date earlier than this Board's decision.  Once an RO decision is subsumed by a Board decision, the RO decision is no longer subject to collateral attack based on an assertion of CUE.  Brown, 203 F.3d at 1381. 

As to those rating decisions after the May 1996 Board decision, his assertions amount to no more than a disagreement as to how the facts were weighed.  A disagreement as to the weight that should have been afforded the evidence does not rise to the level of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  While evidence shows that Dr. S diagnosed the Veteran with PTSD in his February 1994 evaluation, Dr. S did not confirm until 2005 (a date after his current effective date) that he used the DSM III criteria.  This evidence standing alone does not mean that any of these rating decisions were clearly and unmistakably erroneous, especially where there was evidence of record, which, as stated previously, led reasonable minds to reach different conclusions.  Unfortunately, this evidence would not have manifestly changed the outcome of the decision.  As such, it follows that the rating decisions were not clearly and unmistakably erroneous.

Despite his many statements, the Veteran has not alleged any specific error in the December 2002 rating decision nor has he provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that but for an alleged error, the result of the RO's rating decision would have been manifestly different.  Accordingly, the claim is denied.  With regard to clear and unmistakable error motions, the Board notes that the benefit-of-the-doubt doctrine is inapplicable.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a clear and unmistakable error motion because the nature of such a motion is that it involve more than a disagreement as to how the facts were weighed or evaluated).  Accordingly, the motion is denied. 


ORDER

The motion claiming clear and unmistakable error in the December 2002 rating decision that granted service connection for posttraumatic stress disorder with an effective date of March 11, 2000 is denied. 




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


